C. Allen, J.
It was necessary for the plaintiff, within thirty days after receiving his injury, to give written notice to the defendant of the cause thereof. Pub. Sts. c. 52, § 19. This was a condition precedent to his right of recovery. Shea v. Lowell, 132 Mass. 187. The alleged defect relied on as the cause of the plaintiff’s injury was a depression in the sidewalk, caused by the intersection of a passageway, which depression he was unable to see by reason of the darkness. But the darkness and the omission to light the street did not constitute a defect in the way for which the defendant is liable under the statute. Macomber v. Taunton, 100 Mass. 255. Nor is the defendant under any greater liability by reason of the city ordinance. Lorillard v. Monroe, 1 Kernan, 392, 396. Bowie v. Alexandria, 3 Pet. 398, 409. 2 Dillon Mun. Corp. (3d ed.) § 950. In the notice, no mention was made of the depression, which alone constituted the supposed defect. The Legislature having prescribed this condition, and the plaintiff having failed to comply with it, we can do no otherwise than hold that he is not entitled to maintain his action.

Exceptions overruled■